                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

R. WAYNE JOHNSON                                                          PLAINTIFF
#282756

V.                           CASE NO. 4:20-cv-00053 JM

LARRY CRANE, et al.                                                   DEFENDANTS


                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal is

considered frivolous and not in good faith.

       DATED this 15th day of January, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
